247 S.W.3d 16 (2008)
Vincent BOCKHOFF and Angela Bockhoff, Plaintiffs/Counterclaim Defendants/Appellants,
v.
Gene SCHULZE and Lois Schulze, Defendants/Counterclaimants/Respondents.
No. ED 88422.
Missouri Court of Appeals, Eastern District, Division Four.
February 5, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Michael A. Gross; Joseph F. Yeckel, St. Louis, MO, for appellants.
John R. Hamill III and Ruth Kraus, Barklage, Brett, Martin, Wibbenmeyer & Hamill, P.C., St. Charles, MO, for respondents.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Vincent Bockhoff and Angela Bockhoff (Tenants) appeal from the amended judgment awarding Gene Schulze and Lois Schulze (Landlords) restitution for ejectment and $53,757.50 for breach of contract on Landlords' counterclaim[1] in this action in which Tenants sought enforcement of a lease provision giving them the option to purchase the premises they leased from Landlords.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The remaining counts of Tenants' petition were subsequently dismissed prior to this appeal.